21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Allen TOWNE;  Aldene E. Towne, Appellants,v.FARMERS HOME ADMINISTRATION; James Plumer;  Gene McCue;Philip N. Hogen;  Marvis Hogen; Dan Gartner;  GaryW. Jackson;  Donald R. Weller, Appellees.
No. 93-3101SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 6, 1994.Filed:  April 8, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Having searched the record and considered the parties' briefs, we find no merit in the Townes' contentions.  In the circumstances, the Townes' continuing pursuit of this appeal borders on the frivolous.  We affirm the district court.  See 8th Cir.  R. 47B.